Detailed Final Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/090,474 (hereinafter also referred to as ‘474 or the instant application), filed November 5, 2020, which is a reissue application of U.S. Patent No. 10,127,955 (hereinafter also referred to as ‘955 or the original patent), issued November 13, 2018 on U.S. Non-Provisional Patent Application No. 15/607,360 (hereinafter also referred to as ‘360 or the parent application), entitled “MEMORY ACTIVATION METHOD AND APPARATUS, AND MEMORY CONTROLLER”, filed May 26, 2017.1  The original ‘955 patent is a continuation of PCT/CN2015/095886 filed 11/28/2015, now WO2016/082800, published June 2, 2016, which claims priority to Chinese Patent Application No. 2014 1 0707487, filed on November 28, 2014. 

3. With regard to litigation involving ‘955, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘955 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	4.  The ‘955 patent issued with claims 1-11 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on November 5, 2020 was entered and considered. This preliminary filing amended claims 1, 3-7 and 11 and added claims 12-20.  The amendment also amended the specification.
The response of April 18, 2022 amended claims 1, 3-7 and 11 for the second time, and amended patent claims 2 and 9-10 and previously added claims 12, 14 and 16-19 for the first time.  Amendments to the drawings and specification were also filed.  A declaration and IDS were also submitted.
The most recent response of September 14, 2022 amended added claims 21-22.  Amendments to the drawings were again filed.  A declaration, ADS, Power of Attorney and Consent were also submitted.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-22 are pending.
Claims 1-22 are examined.
Claims 1-22 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) filed September 14, 2022 is acceptable.

Reissue
Declaration
8a. The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration no longer identifies this reissue is a broadening reissue. However, see the amendments of April 18, 2022, e.g., claim 3, which broaden that claim.  See MPEP 1412.03, I.

8b. Claims 1-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

8c.  Claims 21-22 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
See paragraph 12 below.


Consent
9.  The Consent filed September 14, 2022 is acceptable.


Drawings
10.  The drawings were received on September 14, 2022.  These drawings are not acceptable.  See paragraph 11 and the Response to Arguments section below.

11. The drawings are objected to because:  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sub-rows as claimed in claims 21-22 and the sub-rows as claimed in dependent claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 New claims 21-22 which depend from claim 1 now set forth the first sub-row and the second sub-row of claim 1 are non-sequential and the second sub-row of claim 1 includes a second storage unit whose second column number identifier is the same as a first column number identifier corresponding to a first storage unit included in the first sub-row, respectively.  The response sets forth at least column 3, lines 40-43 and col. 4, lines 11-23 and column 16, lines 7-9, respectively, as providing support.  However, these portions of the specification describe embodiments of the invention wherein the sub-rows are also located in different arrays/rows, see, e.g., col. 3, lines 56-58, col. 4, lines 11-14, and col. 15, lines 59-61 and col. 16, first paragraph, respectively, i.e. the sub-rows are non-sequential or have overlapping column identifiers because in different arrays/rows. Claim 1 requires the sub-rows be in the same row. The requests of the sub-rows referred to in the cited support portions are also not activated by a generated activation instruction based on both sub-row requests, see, e.g., col. 3, lines 46-47, and 59-61 and col. 4, lines 20-24 and col. 15, lines 49-50 and 62-64 and col. 16, lines 19-21, as claimed in claim 1, see lines 12-14 thereof.2 

Prior Art  Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102((a)(2) as anticipated by Chang et al (US Patent No. 9032162 (hereinafter also referred to as ‘162)).
See the entirety of ‘162.


Claim 1
A method comprising:
obtaining, by a request distribution module of a memory controller, a first memory access request requesting access to a first sub-row in a memory;

See ‘162 at, e.g., title, Fig. 3, elements 12 and 22, FIG. 5, element 102, REQ 4, ADR B, SIZE M and col. 3, lines 17-19, and 36-50, col. 4, line 28-33, paragraph bridging cols. 7-8, FIG. 2B, col. 10, lines 30-46, “sequential”, and col. 6, lines 22-24.
sending, by the request distribution module, the first memory access request to a memory scheduler of the memory controller;
receiving, by the memory scheduler, the first memory access request;

See ‘162 at, e.g., Fig. 2, elements 30, 32, FIG. 5, element 32, arrow from port 1 thereto, FIG. 6, elements 32, 20, and col. 3, lines 17-19 and 36-50, col. 4, line 28-33, col. 6, line 18-col. 7, line 15 and col. 9, last full paragraph.  
searching, by the memory scheduler, a to-be-scheduled queue of the memory for a second memory access request, wherein the to-be-scheduled queue of the memory comprises multiple memory access requests, [and] wherein the second memory access request requests access to a second sub-row in the memory, and wherein the first sub-row and the second sub-row are located in a same row in the memory;

See ‘162 at, e.g., Fig. 5, 102, REQ 3, ADR A, SIZE N, FIG. 3, elements 30 and 32, FIG. 6, element 20, “PRIOR REQUEST”, FIG. B, col. 3, lines 17-19 and 36-50, col. 4, line 28-33, col. 6, line 13-col. 7, line 15, esp. col. 6, lines 20-22, col. 7, line 56-col. 8, line 34,and col. 9, line 38-col. 10, line 46, esp. “sequential” .
generating, by the memory scheduler and according to both the first memory access request and the second memory access request, a first activation instruction for activating both the first sub-row and the second sub-row in the memory;

See ‘162 at, e.g., FIG. 2B, FIG. 5, 104, REQ. Y, col. 2, lines 1-7, col. 4, lines 39-52, paragraph bridging cols. 6-7, col. 7, last full paragraph, and col. 8, lines 20-34.
sending, by the memory scheduler, the first activation instruction to a command scheduler of the memory controller;
receiving, by the command scheduler, the first activation instruction; and
sending, by the command scheduler, the first activation instruction to the memory.

See ‘162 at, e.g., FIG. 3, elements 36 and 38, and col. 7, lines 29-39, col. 8, lines 48-52 

Claim 2
The method according to claim 1, wherein after searching, by the memory scheduler, the to-be-scheduled queue of the memory for the second memory access request, the method further comprises:
generating, by the memory scheduler, a sub-row selection vector; and
sending, by the memory controller, the sub-row selection vector to the memory,

See discussion of claim 1, esp. FIG. 5, element 104, REQ Y, ADR A, SIZE N+M.
wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 1, esp. FIG. 5, element 104, REQ Y, ADR A, SIZE N+M.
Claim 12
The method according to claim 1, wherein after searching, by the memory scheduler, the to-be-scheduled queue of the memory for the second memory access request, the method further comprises 
generating, by the memory scheduler, a sub-row selection vector.

See discussion of claim 2.
Claim 13
The method according to claim 12, wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 2.
Claim 3
A memory controller comprising:
a request distribution module configured to:
obtain a first memory access request requesting access to a first sub-row in a memory; and
send the first memory access request;

See discussion of claim 1, lines 1-5.
a memory scheduler configured to:
receive the first memory access request from the request distribution module;
search a to-be-scheduled queue of the memory for a second memory access request, wherein the to-be-scheduled queue of the memory comprises multiple memory access requests, [and] wherein the second memory access request requests access to a second sub-row in the memory, and wherein the first sub-row and the second sub-row are located in a same row in the memory;
generate, according to both the first memory access request and the second memory access request, a first activation instruction for activating both the first sub-row and the second sub-row in the memory; and
send the first activation instruction; and

See discussion of claim 1, lines 6-16.
a command scheduler configured to:
receive the first activation instruction from the memory scheduler; and
send the first activation instruction to the memory.

See discussion of claim 1, lines 17-18.
Claim 4  
The memory controller according to claim 3, wherein 
the memory scheduler is further configured to generate a sub-row selection vector, and wherein the memory controller is further configured to send the sub-row selection vector to the memory, wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 2.
Claim 14
The memory controller according to claim 3, wherein the memory scheduler is further configured to generate a sub-row selection vector.

See discussion of claim 12. 
Claim 15
The memory controller according to claim 14, wherein the sub-row selection vector identifies that sub-rows to be activated are the first sub-row and the second sub-row.

See discussion of claim 13.

14. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent No. 9032162 (hereinafter also referred to as ‘162))

Claim 21
The method according to claim 1, wherein the first sub-row and the second sub-row are non-sequential.

See, e.g., ‘162 at col. 1, lines 44-47, i.e. two or more memory access requests, and col. 10,  lines 30-46, i.e. identifying preceding and following requests.  Therefore, ‘162 obviously teaches, e.g., three requests in which an ending address of another request is identified as preceding a starting address of a pending address and a starting address of another request is identified as following the ending address of the pending address.  Therefore, as best understood, see paragraph 12 above, ‘162 describes sub-rows/requests which are non-sequential. 

15. Claims 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US Patent No. 9032162 (hereinafter also referred to as ‘162)) in view of Muralimanohar et al (US Patent Application No. 2014/0173170 (hereinafter also referred to as ‘170)).
Claim 5
A memory controller comprising:
a request distribution module configured to:
obtain a first memory access request requesting access to a first sub-row in a memory; and
send the first memory access request;
a memory scheduler configured to:
receive the first memory access request from the request distribution module;
generate a first activation instruction according to the first memory access request; and
send the first activation instruction;
search a to-be-scheduled queue of the memory for a second memory access request, wherein the to-be-scheduled queue of the memory comprises multiple memory access requests, wherein the second memory access request requests access to a second sub-row in the memory,
….generate a second activation instruction according to the second memory access request; and
send the second activation instruction; and 
a command scheduler configured to:
send the first activation instruction to the memory; and
send the second activation instruction to the memory,

See discussion of claim 1, esp. FIGS. 3 and 5-7, steps 204, 206 and 208 and steps 204, 206 and 210.  Therefore, ‘162 describes receiving access requests, placing them in the queue and sending the requests to memory separately if the requests are not identified for merging. As set forth therein, ‘162 discloses that identification of memory block access requests to merge depends on size and location, col. 10, first paragraph, e.g. start addresses that are integer multiples of eight and end at an address immediately before a next start address, and sequential address, see col. 10, second paragraph, of memory blocks requested by the requests, i.e. requests may not be allowed to merge if the data requested thereby crosses a boundary or are non-sequential. ‘162 also sets forth the specific example of start addresses that are integer multiples of 4, and merging one request starting at address 0 and being of a size of 2, i.e. addresses 0 and 1, and another request starting at address 2, and having a size of 2, i.e. addresses of 2 and 3 as the requests do not cross the boundary and are sequential.  Therefore, ‘162 obviously discloses/suggests requests for a first sub-row, i.e. a first starting address and size, and a second sub-row, i.e. a second starting address and size, which are not mergeable, e.g. non-sequential size and location, e.g. request with starting address at 0 having a size of two and request with a starting address beginning at a non-sequential integer multiple of 4 and having a size of 2.    
Claim 5 further requires:
… wherein the first sub-row is located in a first subarray, and 
wherein the second sub-row is located in a second subarray …;…
wherein both the first subarray and the second subarray comprise at least one row, any row in the at least one row comprises at least one sub-row, any sub-row in the at least one sub-row comprises at least one storage unit, and any storage unit corresponds to one row number identifier and one column number identifier, and
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row.

‘162 describes the starting address and size corresponding to a block of system memory/memory banks requested by the memory access request.  As discussed/evidenced by ‘170, memory systems include banks of individual memory cells arranged in rows and columns and each cell has a row and column address corresponding to its location.  Therefore, ‘162 obviously discloses/suggests a first sub-row/sub-array with a starting address 0 which corresponds to a memory cell having a row and column address and a size of two, the first subarray has a size of 4, a second sub-row/sub-array with a starting address beginning at an integer of 4 which corresponds to a memory cell having a row and column address and a size of two, the second subarray has a size of 4, i.e. both the first subarray and the second subarray comprise at least one row of 4, the row in the at least one row comprises the least one sub-row, the sub-row in the at least one sub-row comprises at least one storage unit/memory cell, and any storage unit corresponds to one row number identifier and one column number identifier, i.e. the row and column address of the memory cell.  The column number identifier/address corresponding to any storage unit comprised in the second sub-row is different from a column number identifier/address corresponding to any storage unit comprised in the first sub-row, e.g. by an integer multiple. 
Claim 5 now a requires the second sub-row not only being located in a second subarray but additionally being located non-sequentially after the first sub-row in the memory.  However as discussed above, the column number identifier/address corresponding to any storage unit comprised in the second sub-row is different from a column number identifier/address corresponding to any storage unit comprised in the first sub-row, e.g. by an integer multiple, e.g. the first sub-row starts at integer 0 and the second sub-row begins at an integer 4n≥2.

Claim 6 
The memory controller according to claim 5, 
wherein the request distribution module is further configured to obtain a third memory access request requesting access to a third sub-row in the memory, wherein the third sub-row and the first sub-row are located in a same row, 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row and 
send the third memory access request to the memory scheduler, and 
wherein the memory scheduler is further configured to:
receive the third memory access request from the request distribution module; and
further generate the first activation instruction based on the third memory access request.

See the discussion of claims 1 and 5, e.g. FIG. 7, steps, 204, 206 and 208, i.e. third access request for portion of memory starting at address 2 having a size of 2.

Claim 7
The memory controller according to claim 6, 
wherein the request distribution module is further configured to:
obtain a fourth memory access request requesting access to a fourth sub-row in the memory, 
wherein the fourth sub-row and the second sub-row are located in a same row, and
wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row; and
send the fourth memory access request to the memory scheduler, and
wherein the memory scheduler is further configured to:
receive the fourth memory access request from the request distribution module; and further generate the second activation instruction based on the fourth memory access request.

See the discussion of claims 1 and 5, e.g. FIG. 7, steps, 204, 206 and 208, i.e. fourth access request with a starting address beginning at address 2 after the integer multiple of 4 and having a size of 2.

Claim 8
The memory controller according to claim 7, wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.
See discussion of claims 1 and 5-7.

Claim 16
The memory controller according to claim 5, 
wherein the request distribution module is further configured to:
obtain a third memory access request requesting access to a third sub-row in the memory,
wherein the third sub-row and the first sub-row are located in a same row, and 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row; and
send the third memory access request to the memory scheduler.

See claim 6.
Claim 17
The memory controller according to claim 16, 
wherein the request distribution module is further configured to obtain a fourth memory access request requesting access to a fourth sub-row in the memory, and 
wherein the fourth sub-row and the second sub-row are located in a same row.

See discussion of claim 7.
Claim 18
The memory controller according to claim 17, 
wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row, and 
wherein the request distribution module is further configured to send the fourth memory access request to the memory scheduler.

See discussion of claim 7.
  
16.  Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent No. 6185132( hereinafter also referred to as ‘132)) ian view of Jung et al (US Patent No. 6542426 (hereinafter also referred to as ‘426)).
See the entirety of ‘132.

Claim 9
A memory module comprising:
See Figure 2.
a first latch configured to receive a first activation instruction from a memory controller,
wherein the first activation instruction instructs activation of a first sub-row in a first subarray of a memory;

See ‘132 at, e.g., FIG. 2, 100, GWL<0>, 300-4, SWL3<0>, at least one memory cell thereof, FIG. 3, GWL<0>, SWL3 <0>, col. 4, lines 4-59, and col. 4, line 65-col. 5, line 50.

a first sub-row selection decoder configured to activate the first sub-row located in the memory according to the first activation instruction;

See ‘132 at, e.g., FIG. 2, 310-4, SWL3<0>, at least one memory cell thereof, 400, SCAS<3>, FIG. 3, SCAS<3>, col. 4, lines 4-59, and col. 4, line 65-col. 5, line 66.
a second latch configured to receive a second activation instruction from the memory controller, wherein the second activation instruction instructs activation of a second sub-row in a second subarray of the memory, and wherein the second sub-row is located non-sequentially after the first sub-row in the memory; and
a second sub-row selection decoder configured to activate the second sub-row located in the memory according to the second activation instruction,

See prior discussion, i.e. 300-4, and, e.g. FIG. 2, 100, GWL<1>, 300-1, SWL0<1>, at least one memory cell thereof, 310-1, SWL0<1>, 400, SCAS<0>.
wherein both the first subarray and the second subarray comprise at least one row, any row in the at least one row comprises at least one sub-row, any sub-row in the at least one sub-row comprises at least one storage unit, and any storage unit corresponds to one row number identifier and one column number identifier,
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row, and

See ‘132 at, e.g., FIG. 2, 300-1, 300-4, the memory cells thereof and col. 4, lines 29-33.  
wherein both the first latch and the second latch are connected to a global cache configured to perform data caching.

While ‘132 teaches first and second latches, it does not teach a global cache as claimed.  ‘132 does describe a DRAM with data busses DB and sense amplifiers, see Figure 2, DB and SA, as well as transmitting data for input to a position near the cell (core area) and applying sensed data to the data bus for outputting.  Further, ‘426 at FIG. 1 and col.1, lines 15-37 describes the general construction of a DRAM similar to that of ‘132 but including buffers 15 and 16 connected to row and column decoders and sense amplifiers for receiving data and outputting data.  Therefore, to also construct the ‘132 DRAM with a global latch as taught by ‘432 in would be obvious to one of ordinary skill in the art for the predictable result of receiving data for input at a position near the core area and outputting data from the sense amplifiers in as desired by ‘132.   In so doing both the first latch and the second latch are connected to a global cache configured to perform data caching as claimed.  

Claim 10
The memory module according to claim 9, 
wherein the first activation instruction further instructs activation of a third sub-row in the memory, 
wherein the third sub-row and the first sub-row are located in a same row, and 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.

See discussion of claim 9 and ‘132 at, e.g., FIG. 2, 100, GWL<0>, 300-4, SWL3<0>, at least another memory cell thereof, or 300-2, SWL1<0> or 300-3, SWL2<0>.  Compare 320-1 to 320-2-320-4.


Claim 11
The memory module according to claim 10, 
wherein the second activation instruction further instructs activation of a fourth sub-row in the memory,
wherein the fourth sub-row and the second sub-row are located in a same row,
wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the first sub-row, and
 wherein a column number identifier corresponding to any storage unit comprised in the fourth sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.

See discussion of claims 9-10 and ‘132 at, e.g., FIG. 2, 100, GWL<1>, 300-1, SWL0<1>, at least another memory cell thereof, or 300-3, SWL1<1>, 300-2, SWL2<1>.  Compare 320-1, 320-2, 320-3, and 320-4.

Claim 19
 The memory module according to claim 9, 
wherein the first activation instruction further instructs activation of a third sub-row in the memory, and 
wherein the third sub-row and the first sub-row are located in a same row.

See discussion of claim 10.

Claim 20
The memory module according to claim 19, 
wherein a column number identifier corresponding to any storage unit comprised in the second sub-row is different from a column number identifier corresponding to any storage unit comprised in the third sub-row.

See discussion of claim 10.

Allowable Subject Matter
The prior art does not teach the subject matter of claim 22 as best understood.  See paragraph 12.
    
Response to Arguments
	17.  Applicant’s September 15, 2022 remarks have been considered in their entirety.  Specifically:
	The remarks on page 13, e.g. status, interview, have been noted.
The remarks on page 14 with regard to the ADS are noted.  See paragraph 7 above. 
The remarks on pages 13-16 with respect to the amendment form/procedure/support have been noted.   However, see paragraphs 8c and 12 above with regard to remaining issues. 
The remarks on page 16 and 17 regarding the declaration and consent have been noted.  See paragraphs 8a-b and 9 above with regard to remaining issues. 
The remarks on page 17 addressing the drawing objections have been noted.  The amended drawings filed September 14, 2022 have not been approved.  Figure 1B as proposed shows only a single activation instruction.  Claim 11 which depends from claims 9 and 10  requires two activation instructions/requests/latches.  Claim 11 which depends from claims 9 and 10 recite first and second arrays, first and second sub-rows thereof respectively with non-overlapping columns and activated by a respective one of the activation requests, a third sub-row in the same row as the first row and  activated with the first sub-row activation request and not overlapping column-wise with respect to the second sub-row, and a fourth sub-row in the same row as the second sub-row and activated with the second sub-row activation request and not overlapping  column-wise with respect to the first sub-row.    
The remarks on pages 17-20 with regard to the teachings of Chang have been considered but are deemed not persuasive.  Specifically: it is argued:
The Office Action asserts Chang discloses “wherein the first sub-row and the second sub-row are located in a same row in the memory” as follows:

See ‘162 at, e.g., Fig. 5, 102, REQ 3, ADR A, SIZE N, FIG. 3, elements 30 and 32, FIG. 6, element 20, "PRIOR REQUEST", FIG. B, col. 3, lines 17-19 and 36-50, col. 4, line 28-33, col. 6, line 13-col. 7, line 15, esp. col. 6, lines 20-22, col. 7, line 56-col. 34, line 34,and col. 9, line 38-col. 10, line 46, esp. "sequential".
	(Bold emphasis original.)



As shown, Chang determines whether requested data are contained within boundaries of a start address and ending address and whether a starting address of a current request immediately follows an ending address of a pending request. However, Chang does not determine whether data are in a same row. The distinction is made even clearer by two examples. First, Chang’s starting address of a current request could begin row 2 in a memory, while Chang’s ending address of a pending request could end row 1 in the memory. The starting address would immediately follow the ending address, but in a different row. Second, the claimed limitations contemplate a second sub-row (or third sub-row, or fourth row, etc., as ordinals are typically claimed in order in patent claims without implying actual position) that is on the same row as, but does not immediately follow, a first sub-row. Thus, Chang fails to disclose that a first memory access request requests access to a first sub-row in a memory, a second memory access request requests access to a second sub-row in the memory, and the first sub-row and the second sub-row are located in a same row in the memory. Consequently, Chang fails to disclose each element of claims 1 and 3, and thus fails to anticipate claims 14 and 12-15.
(Bold emphasis added.)
These remarks are not consistent with the scope of the claim language.  With regard to the second example, the limitations of claim 1 and 3 do not require a second sub-row (or third sub-row, or fourth row, etc., as ordinals are typically claimed in order in patent claims without implying actual position) that is on the same row as, but does not immediately follow, a first sub-row.  Note newly added claim 21 and paragraph 14 above. These remarks are also not consistent with the teachings of  Chang.  With regard to the first example, see, e.g., col. 7, line 56-col., 8, line 34 and col. 10, lines 9-46, e.g. “At step 104, memory controller 12 may receive requests REQ3 and REQ4 at port 1. Merging module 32 may identify that REQ3 and REQ4 may be combined (merged) into a single memory access request REQY. As an example, request REQ3 may request 2 blocks of data at address 0 and request REQ4 may request 2 blocks of data at address 2 (e.g., A equals 0, N equals 2, B equals 2, and M equals 2). In this scenario, merging module 32 may identify that the data requested by REQ3 and REQ4 may be obtained by issuing a single request REQY that requests four blocks of data at address 0. In response to identifying that REQ3 and REQ4 can be merged, merging module 104 may generate replacement request REQY. Data requested by REQY may include at least the data requested by REQ3 and REQ4 (e.g., REQ Y may request at least N+M blocks of data at address A).”  (Emphasis added.)  See also the definition of “immediate” provided.  
The remarks on pages 20-23 with regard to Chang have been considered but are deemed not persuasive.  Specifically: it is argued: 
Chang does not identify non-sequential portions of memory. Thus, Chang fails to disclose that the second sub-row is located in a second subarray and is located non-sequentially after the first sub-row in the memory. Muralimanohar fails to remedy that deficiency.

However, the Office Action does not merely reiterate the discussion of claim 1.  The arguments do not address the discussion/rejection on pages 15-16 with regard to requests that are not merged.  It is noted that claim 5 requires first and second activation instructions with regard to the first and second sub-rows.
The remarks on pages 20-21 and 23-23 with regard to Jung have been considered but are deemed not persuasive.  Specifically: it is argued: 
As shown, Jung ‘132 generates sub-cell array selection signals according to row addresses and column addresses in order. Jung ’132 does not generate sub-cell array selection signals according to row addresses and column addresses non-sequentially. Thus, Jung ‘132 fails to disclose that the second sub-row is located non-sequentially after the first sub-row in the memory. Jung ‘426 fails to remedy that deficiency.

However, the arguments are not consistent with the claim language, i.e. claim 9 does not require generating activation instructions non-sequentially, see, e.g.,  claim 9 bridging pages 5-6 of the response.  Furthermore the arguments are not consistent with the teachings of  ‘132, e.g. arrays 300-1 and 300-4 are not sequential.

Conclusion
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,127,955 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.  
        2 Note also col. 11, line 11-63 and Figs. 5A-B.